DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a continuation of prior application no 15/475,167, filed March 31, 2017.
Information Disclosure Statement
The information disclosure statement filed August 21, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received August 21, 2019 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has since been abandoned.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the lower limit of the range of claim 1 line 4 should include an appropriate unit as the upper limit does. 
Claim 7 is objected to because of the following informalities:  the term “aninorganic” at line 2 should be “an inorganic”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang (U.S. Patent Application No. 2003/0194607).
Huang discloses a lithium polymer/ion battery comprising a cathode plate 18/46, anode plate 16/44 and a separator 20/48 as defined in claim 1 above (Figs. 1 and 3). The battery separator 20 comprising a base 30 and a coating 28/32 provided on the base (Fig. 2).  The adhesive coating material is an organic polymer (para. 23 and Examples).  The coating density of the polymer coating on the separator is 0.02-0.4 mg/cm2 (Examples and para. 24) which falls in the range of the coating density of the instant invention and thus anticipates the claimed coating density.  Note that the claimed coating density of 0.1mg/1540.25mm2 to 10mg/1540.25mm2, when converted to mg/cm2, is 0.0065mg/cm2 to 0.65mg/cm2 (1mg/mm2 equals 100mg/cm2, as applied to claim 1).  So the coating of the PVDF polymer of Huang (0.02-0.4mg/cm2 represents a range of about 0.31-6.16mg/1540.25mm2 as applied to claims 1 and 10).  As shown in Fig. 1, the battery includes both arced ends and intervening flat portions of the wound assembly.
Regarding the gap providing ability of claim 1, the gap providing ability is a function of what the claimed separator is capable of achieving specifically when the separator having the particular coating density is employed in the lithium ion battery.  Since the battery separator of Huang has the same base and organic coating have the same density as the instant invention, the separator of Huang will expectedly exhibit the same gap providing ability in a lithium battery as recited in claim 1, absent clear evidence to the contrary.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
Since the battery separator of Huang has the same base and organic coating have the same density as the instant invention, the separator of Huang will expectedly exhibit the same gap providing ability in a lithium battery as recited in claim 1, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP § 2112.
Even if any alleged difference in the gap providing ability is shown, given that the separator organic coating has the same properties as the instant invention as discussed above, any alleged differences in such would have been expectedly minor and obvious, absent clear evidence to the contrary. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
The adhesive organic material is in the form of particles (para. 24 and Examples as applied to claim 2) and the particles are an array of similar particles including PDFV by example (Examples and para. 23 as applied to claim 5).  The particles are dispersed in a binder solvent such as acetone, propylene carbonate, etc. (para. 24 and examples and prior art claim 14 as applied to claims 2 and 5).  Example 3 teaches of 10% PVDF in a binder solvent.  Thus the amount of binder solvent to the PVDF organic particles favors the binder solvent and falls within the range of claim 4.
In Huang the adhesive organic material is in the form of particles (para. 24 and Examples) and the particles are an array of similar particles including PDFV by example (Examples, para. 23, prior art claims 6 and 14 as applied to claim 3).
The base 30 is an inert polymer such as PE, PP, PET, etc. (para. 23 and examples applied to claim 6).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang, as applied to claim 2 above, as evidenced by Coustier et al. (U.S. Patent No. 6,426,165).
In Huang the adhesive organic material is in the form of particles (para. 24 and Examples) and the particles are an array of similar particles including PDFV by example (Examples and para. 23).  PVDF is expected to have an inherent degree of crystallinity that is less than 85%, typically 50-60% crystalline.
PVDF is a well-known semi-crystalline material that would have had the same relative crystallinity (see Coustier, col. 5 as applied to claim 11).  
Accordingly one of ordinary skill in the art would have reasonably expected that the PVDF materials of Huang to have the same inherent or similar degree of crystallinity as evidenced by Coustier as PVDF is widely regarded and known to be a semicrystalline material. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that PVDF has an inherent semicrystalline nature which would have expectedly exhibited the same relative degree of crystallinity (less than 85%) of claim 11, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977))
Even if any alleged difference in crystallinity is shown, any alleged differences in crystallinity between the claimed organic particles and the PVDF organic particles of Huang would have been expectedly minor and obvious, absent clear evidence to the contrary. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application No. 2013/0236765), as evidenced by Coustier et al. (U.S. Patent No. 6,426,165) in view of Huang (U.S. Patent Application No. 2003/0194607).
Zhang discloses a battery comprising a cathode plate, anode plate and separator between the two (see various embodiments including specific disclosure of the battery elements relating to li-ion batteries in packaged housings (pouch cells) being in a wound form, thus having flat and arc regions), wherein the lithium ion battery comprises an arc area and a flat area.  The battery separator comprising a base and an organic coating provided on the base.  The coating density of the organic coating on the separator is 0.13mg/cm2 (Embodiment 2) which falls in the range of the coating density of the instant invention and thus anticipates the claimed coating density.  So the organic coating of Zhang (0.13mg/cm2 is about 2mg/1540.25mm2; as applied to claims 1 and 10).   
Regarding the gap providing ability of claim 1, the gap providing ability is a function of what the claimed separator is capable of achieving specifically when the separator is employed in the lithium ion battery.  Since the battery separator of Zhang has the same base and organic coating have the same density as the instant invention, the separator of Zhang will expectedly exhibit the same gap providing ability in a lithium battery as recited in claim 1, absent clear evidence to the contrary.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
Since the battery separator of Zhang has the same base and organic coating have the same density as the instant invention, the separator of Zhang will expectedly exhibit the same gap providing ability in a lithium battery as recited in claim 1, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP § 2112.
Even if any alleged difference in the gap providing ability is shown, given that the separator organic coating has the same properties as the instant invention as discussed above, any alleged differences in such would have been expectedly minor and obvious, absent clear evidence to the contrary. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
The adhesive organic material is in the form of particles (Embodiments as applied to claim 2) and the particles are an array of similar particles including PDFV (embodiments and para. 12 as applied to claim 5).  The particles are dispersed in a binders such as ethyl acetate (Embodiments as applied to claims 2 and 5). 
In Zhang, the separator includes PP/PE/PP base, an inorganic coating and an organic coating atop the inorganic coating (Embodiments) and the organic coating has island shapes and various dimensions, including areas of 0.1microns to 10mm, height of 1-100 microns.  Therefore the size of the PVDF organic particles are less than 100 microns (as applied to claim 3).
The Embodiments teach of 50Kg of NMP and ethyl acetate in combination with 8.8Kg of PVDF.  Thus the amount of binder to the PVDF organic particles favors the binder and falls within the range of claim 4.
The base 30 is an inert polymer such as PP/PE/PP (Embodiments applied to claim 6).
The separator includes PP/PE/PP base, an inorganic coating and an organic coating atop the inorganic coating (Embodiments) and the organic coating has island shapes and various dimensions, including areas of 0.1microns to 10mm, height of 1-100 microns and coverage 5-95% coverage of the separator base which will effectively result in a gap providing ability from 1-150 microns for a wound and heat pressed battery (paras. 13. Embodiments and conclusion paragraph for each of the Embodiments as applied to claim 7).
The organic coating covers the surface of the substrate is 5-95% (prior art claim 8, Embodiments as applied to claim 8). 
The inorganic coating comprises inorganic particles such as aluminum oxide nanopowder and PDVF binder (Embodiments) and the amount of inorganic oxide powder to binder in the embodiments explicitly fall within the weight content ranges of claim 9.
The separator is used in a lithium polymer/ion battery comprising a cathode plate, anode plate and a separator as defined in claim 1 above (see conclusion paragraph for each of the Embodiments).
The difference between Zhang and claim 1 is that Zhang does not teach of the lithium ion battery comprising an arc area and a flat area as required by the batter of claim 1.
Zhang does teach that the battery design is a wound cell (paras. [0029] and [0049]) but such a cell shape is not necessarily a wound cell having both arc and flat areas in the manner of the instant invention.
However, wound cells having both arced ends and flat middle regions have long since been known in the lithium polymer battery art and was a highly well-known conventional battery design.  The selection of the battery design has long since been understood by one of ordinary skill in the art to be determined on the basis of the intended use of the battery.  Therefore, flat, wound battery designs for lithium polymer ion batteries would have been well within the skill of the ordinary worker in the art as shown by Huang (Fig. 1)  since it would have provided a conventional battery design for implementation of the battery of Zhang to a particular load or electronic device (lithium polymer, or LiPo batteries are widely applied to many portable electronic devices and devices wherein high specific energy and weight are critical features for the battery).  Huang recognized that polymer lithium batteries have been well known in the art for application in an array of mobile devices wherein a need for long-lasting, light-weight, sufficiently powerful battery designs are needed to meet the demands of such devices (see background of the invention of Huang, paras. [0002]-[0011]).  In this portion of Huang, the reference further recognized that polymer lithium batteries were well-known to have design flexibility, slim size and be lightweight.  
As a result, upon modifying the wound cell design of Zhang in accordance with Huang to power such devices where the battery design is a wound, flat configuration as shown by Huang, the resultant battery would have provided for a cell having both arc and flat portions in combination with a separator having the same film coating density applied thereto so as to expectedly achieve the same gap providing ability of the claims, absent clear evidence to the contrary.
As to claim 11: In Zhang, the separator includes PP/PE/PP base, an inorganic coating and an organic coating atop the inorganic coating (Embodiments) and the organic coating has island shapes and various dimensions, including areas of 0.1microns to 10mm, height of 1-100 microns.  Therefore the size of the PVDF organic particles are less than 100 microns and PVDF is expected to have an inherent degree of crystallinity that is less than 85%, typically 50-60% crystalline (paras. 47, 64, 80, 96, 112 as applied to claim 11). 
PVDF is a well-known semi-crystalline material that would have had the same relative crystallinity (see Coustier, col. 5 as applied to claim 11).  
Accordingly one of ordinary skill in the art would have reasonably expected that the PVDF materials of Zhang to have the same inherent or similar degree of crystallinity as evidenced by Coustier as PVDF is widely regarded and known to be a semicrystalline material. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that PVDF has an inherent semicrystalline nature which would have expectedly exhibited the same relative degree of crystallinity (less than 85%) of claim 11, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977))
Even if any alleged difference in crystallinity is shown, any alleged differences in crystallinity between the claimed organic particles and the PVDF organic particles of Zhang would have been expectedly minor and obvious, absent clear evidence to the contrary. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725